Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 18, 1993, convicting defendant, after jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 6 Vi to 13 years, unanimously affirmed.
Defendant did not preserve by objection his current claims that he was denied his rights to confrontation, to counsel, and to present a defense when the court sustained an objection to a question posed to the arresting officer as to. whether a warrant had been obtained to search defendant’s home (CPL 470.05; People v lannelli, 69 NY2d 684, cert denied 482 US 914). In any event, the trial court did not abuse its discretion in limiting questioning on a collateral issue (see, People v Sorge, 301 NY 198), and counsel made it abundantly clear to the jury that no physical evidence was recovered in this case.
The trial court also properly sustained the prosecutor’s objections to defense counsel’s suggestions to the jurors in summation that they ask themselves if the case would be easier to determine if defendant had been identified in a lineup, or if the police had obtained a warrant to search defendant’s home. These comments did not address any evidence before the jury and improperly suggested that the jurors engage in speculation in their deliberations (see, People v Galloway, 54 NY2d 396). In this connection, the trial court properly instructed the jury that the appropriate standard was proof beyond a reasonable doubt, based on the nature and quality of the evidence or lack of evidence in the case.
The prosecutor’s submission to the jury in summation that the police conducted a prudent investigation in this case constituted appropriate response to the defense summation argument that the police arrested defendant on the complainant’s questionable identification and that the police investigation was "just a little bit sloppy” (People v Marks, 6 NY2d 67, cert denied 362 US 912). Concur—Ellerin, J. P., Rubin, Tom and Mazzarelli, JJ.